Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00665-CR

                                         Dominique GREEN,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR7880
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal in the underlying cause on September 7, 2018. The notice

of appeal states it is a premature filing in the event the trial court denies his Chapter 64 Motion for

DNA Testing and Motion for Appointment of Counsel. A clerk’s record was filed on September

19, 2018. Because the trial court has not ruled on appellant’s motions, we have no jurisdiction to

consider this appeal. See TEX. R. APP. P. 26.2 (providing appellate deadlines run from the day trial

court enters an appealable order).
                                                                                        04-18-00665-CR


       By order dated September 20, 2018, we ordered appellant to show cause in writing by

October 4, 2018, why this appeal should not be dismissed for lack of jurisdiction. On October 9,

2018, appellant filed a written response agreeing that this appeal must be dismissed but stressing

his intention was to file a premature notice of appeal in the event he is not notified when the trial

court enters an order on his motions. Because the record does not contain an appealable order

signed by the trial court, this appeal is dismissed for lack of jurisdiction. See id.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-